Citation Nr: 0208160	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1944 to November 
1945.  He died in July 1997, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 1998, 
which denied the appellant's claim for service connection for 
the cause of the veteran's death.  In December 2000, the case 
was remanded to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran, who had no established service-connected 
disabilities, died many years after service of respiratory 
failure due to chronic obstructive pulmonary 
disease/emphysema, reportedly due to smoking cigarettes.  

2.  The appellant failed to provide medical evidence or 
information requested by VA, and needed to substantiate her 
claim.  

3.  Available evidence indicates the veteran's fatal lung 
disease began many years after service and was not caused by 
any incident of service.  Available evidence does not show 
the presence of a disease of nicotine dependence (let alone 
nicotine dependence of service origin), or that in-service 
smoking (rather than post-service smoking) led to his death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from January 1944 to November 
1945.  He died in July 1997, and the appellant is his 
surviving spouse.  She contends that the veteran became 
nicotine dependent during service, was not able to break his 
addiction after service, and that his continuous smoking 
habit was the principal cause of his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the appellant 
filed her claim prior to that date, is inapplicable to this 
case.  38 U.S.C.A. § 1103 (West Supp. 2001); 38 C.F.R. 
§ 3.300 (2001).

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2-
93 (Jan 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet.App. 178, 184 (1999).  

The veteran's service medical records from his 1944-1945 
active duty are unavailable, reportedly having been destroyed 
in the 1973 fire at the National Personnel Records Center.  
During his lifetime, the veteran had no established service-
connected disabilities.  According to the death certificate, 
he died in July 1997 at the age of 71 years, of respiratory 
failure (said to be of 10 years duration), due to chronic 
obstructive pulmonary disease/emphysema, due to smoking 
cigarettes.  Tobacco use was noted to have contributed to his 
death.  

In support of her claim, the appellant submitted statements 
dated in late 1997 from two fellow servicemen of the veteran, 
who wrote that the veteran had begun smoking in service while 
a member of a bombing crew.  His service department 
separation document shows he was an aerial gunner.  In 
addition, the appellant wrote that he continued to smoke 
after service, up to two to three packs per day, and that 
emphysema was diagnosed in the mid-1980s.  

However, the appellant has not submitted any medical evidence 
to substantiate her claim, or to permit VA to obtain an 
opinion which could substantiate her claim.  In this regard, 
besides earlier correspondence, a December 2001 RO letter, 
following a Board remand, asked the appellant to submit 
medical evidence of treatment for nicotine or tobacco 
dependence, and for lung disease, as well as records of his 
terminal hospitalization and a statement from his treating 
physician.  Alternatively, she was asked to sign and return 
enclosed release forms, to enable VA the evidence directly.  
She did not respond to this request, or otherwise provide any 
additional evidence.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  However, the 
claimant must fully cooperate with VA's efforts to obtain 
relevant records by providing information sufficient to 
identify and locate existing records, and, where necessary, 
authorize the release of these records.  38 C.F.R. § 
3.159(c).  The appellant has not provided any of this 
essential information, and, as a result, VA is unable to 
provide any further assistance in obtaining extant evidence.  
Moreover, in view of the absence of any medical evidence of 
nicotine dependence or lung disease during service or for 
many years later, there are no proven predicate facts which 
would permit a competent medical opinion on service 
connection for the cause of the veteran's death.  

VA also has a duty to notify a claimant of the evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 38 C.F.R. § 3.159(b).  The file shows that 
through correspondence, the rating decision, the statement of 
the case, a Board remand, and a supplemental statement of the 
case, the appellant has been notified of the evidence 
necessary to substantiate her claim, and the Board is 
satisfied that the notice provisions of the law have been 
satisfied. 

The evidence of record includes lay statements that the 
veteran began smoking cigarettes in service, and the death 
certificate, reporting that his death from respiratory 
failure due to chronic obstructive pulmonary disease was 
attributable to cigarette smoking.  However, there is no 
medical evidence showing a diagnosis of "nicotine 
dependence."  See VAOPGCPREC 19-97.  The appellant, as a 
layman, is not competent to provide a medical opinion on the 
presence of nicotine dependence, as a disease.  Davis, supra; 
Espiritu v. Derwinski, 1 Vet.App. 492 (1992).  Also, there is 
no evidence that cigarette smoking in service, as distinct 
from reported many years of post-service smoking, caused or 
contributed substantially or materially to his death.  See 
VAOPGCPREC 2-93.  

The weight of the credible available evidence demonstrates 
that the veteran's fatal lung disease began many years after 
service and was not caused by any incident of service.  
Available evidence does not show the presence of a disease of 
nicotine dependence (let alone nicotine dependence of service 
origin), or that in-service smoking (rather than post-service 
smoking) led to his death.  It must be concluded that a 
service-connected disability did not cause or contribute to 
the veteran's death.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

